Title: From George Washington to the Mayor, Recorder, Aldermen, and Common Council of Philadelphia, 20 April 1789
From: Washington, George
To: Mayor, Recorder, Aldermen, and Common Council of Philadelphia



[Philadelphia, 20 April 1789]

I consider myself particularly obliged to you, Gentlemen, for your congratulatory address on my appointment to the Station of President of the United States.
Accustomed as I have been to pay a respectful regard to the Opinion of my Countrymen, I did not think myself at liberty to decline the Acceptance of the high Office, to which I had been called by their United suffrage—When I contemplate the Interposition of Providence, as it was visibly Manifested, in guiding us thro’ the Revolution in preparing us for the Reception of a General Government, and in conciliating the Good will of the People of America, towards one another after its Adoption, I feel myself oppressed and almost overwhelmed with a sence of the Divine Munificence—I feel that nothing is due to my personal agency in all these complicated and wonderful Events, except what can simply be attributed to the exertions of an honest Zeal for the Good of my Country.
I thank you sincerely for your kind wishes that my Administration may be honorable and happy to myself and Country.
I Pray you Gentlemen, will accept on your own behalf, as well as that of the Citizens you represent, my heartfelt acknowledgments for the polite welcome I have received upon my arrival in your City; In tendering these acknowledgments I must also desire it may be fully understood: that I entertain the same reciprocal Sensations of Attachment for the Good People of Philadelphia which they have on all occasions evinced in my favor.

G: Washington

